Title: To John Adams from Edmund Jenings, 20 October 1781
From: Jenings, Edmund
To: Adams, John



Brussels Octr. 20. 1781
Sir

I have the Honor of having received your Excellencys Letter of the 9th Instant, which afforded me the utmost Joy, as it gave me reason to think your Excellencys Health was somewhat reestablished, I wish it may be soon perfectly so, for your Excellencys Sake and that of the Public.
When I wrote to your Excellency last, I apprehended, that a certain Gentleman was the only one added to your Excellencys Commission, this gave me the Utmost Uneasyness, as I imagined, it would have been most Unpleasant to your Excellency, such a Studied and gross affront might have been suggested by a certain Quarter, after what has come from thence, I am glad it is otherwise, and that your Excellency approves of the measure taken by Congress.
I am Sorry your Excellency has not receivd the Books, more have been sent since, which may be lost likewise, I shall write About them. The Coin shall be transmitted in your Excellencys Name and likewise One from me; it is an halfpenny Coind for Virginia during the Reign of G 3d, they ought to be Kept together, and then Posterity will see the first Peice of American Money and the last English one for that Country.
The famous Spanish Jesuit, Hussey, who has been in Spain, is, after residing a month in this Town, gone to Vienna.
The Mr Allaire of N York, who was put into the Bastile some time  Ago, has been in Holland and after staying here sometime is gone to London, He seems to be a Tool [of] Government, but of no Account.
Another Gentleman of the Name of Martin is now here, He says he is a Virginian by Birth that He left the Country 1773. and that He is married to a Distillers Daughter in London. He passed through this Town about 6 weeks Ago, and then said He was going express to the Hague with Letters. He has been there and at Amsterdam. I believe He proposed to wait on your Excellency, but your Excellencys Illness preventd Him. Added to what He heard of the Sentiments of Americans, whom He met with in Holland, particularly of Mr Grieve, who I find expressed them so clearly and so Strongly, that He had little hopes of succeeding in his Commission, which He tells me Came immediately from the Minister, it was to sound your Excellency on certain terms of Accomodation, and that if those, which He had to propose were Acceptible, He said a formale Commission would immediately follow. As far as I can at present understand they were for a seperate Peace and the Independancy neither Acknowledge or denied. I took such pains to Convince Him, that He came on a fruitless Errand, by shewing Him the Treaty with France, which to my Astonishment He seemd to be but little informed of, that He declared He was ashamd of what He had come About. I am in hopes of getting from Him the Terms intended to be proposed and the name of the Minister, from whom, He came. He is particularly Acquainted with Mr Digges, with whom He holds a particular Correspondence, and for whose Honor He is very Anxious. He Expeccts Mr D here daily. Your Excellency is, I assure myself, satisfied that I shall talk with this man with Caution.
I Congratulate your Excellency on the Repulse of Hoods Fleet, I Hope we shall soon have from Virginia most compleat Success in Consequence thereof.
Your Excellency finds that the brave Johnstone has avoided an Attack on the french Ships of War, and has fallen on the defenceless Merchantmen. The british Commanders now Neglect the national Honor and prosperity, and have no Object but that of plunder. How will the Prizes come Home, they must be manned out of Johnstones Squadron, this will weaken it, and may defeat the public purposes.
But what effect has this Event in Holland? Will nothing, Sir, rouse that Country to do itself Justice—I trust this blow will.
Does you Excellency Know, that Govr Pownal has got the famous  Abbé Needham to translate and publish in this Country His Memorial &c as it appeared in the second Edition? He complains of a certain publication in Holland, that it makes Him say otherwise that He did, and that it shews Him an Ennemy to his Country.
I understand that the Count le Markes Regiment consisting of between 3 and 4 thousand Men in the pay of France is going to America. I Know it well, it is a Noble Body of Germans, I have talked with some of the officers, who seem well disposed to Stay in America, they have long wished to be there.
Your Excellency will Oblige me much if you would be so good as to send me the first Volume of the politic Hollandois. I am told there is a Greek Hymn to Ceres, supposed to be Homers lately published in Holland. Will Mr Thaxter give me leave to beg Him to make particular Enquiry after it?

I am with the greatest Respect Sir your Excellencys Most Faithful & Obedient Humble Servt 
Edm: Jenings

